DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraph [0004] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.

Election/Restrictions
Species Election I – Exogenous First and Second Compounds
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different exogenous first and second compounds.
Applicant should elect a specific exogenous first and second compound.
Exogenous First and Second Compounds’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Exogenous First and Second Compounds’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Pair of Site Specific Recombinase Recognition Sites (SSRRS)
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different site specific recombinase recognition sites (SSRRS).
Applicant should elect a specific pair of site specific recombinase recognition sites (SSRRS).
The ‘Pair of Site Specific Recombinase Recognition Sites (SSRRS)’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.

Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Pair of Site Specific Recombinase Recognition Sites (SSRRS)’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Site Specific Recombinase (SSR)
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different site specific recombinases.
Applicant should elect a specific site specific recombinase (SSR).
The ‘Site Specific Recombinase (SSR)’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Site Specific Recombinase (SSR)’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election IV – Decoy Compound
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different decoy compounds.
Applicant should elect a specific decoy compound.
The ‘Decoy Compound’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Decoy Compound’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election V – Decoy RNA
This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different decoy RNAs.
Applicant should elect a specific decoy RNA.
The ‘Decoy RNA’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Decoy RNA’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Exogenous First and Second Compounds’ (Species Election I); (ii) an election of a ‘Pair of Site Specific Recombinase Recognition Sites (SSRRS)’ (Species Election II); (iii) an election of a ‘Site Specific Recombinase (SSR)’; (iv) an election of a ‘Decoy Compound’ (Species Election IV); (v) an election of a ‘Decoy RNA’ (Species Election V); and (vi) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636